Citation Nr: 0904829	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-07 170 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for osseous fusion of the cervical spine at C3-C4 due 
to healed fracture. 

2.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle, currently evaluated as 20 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU) due to 
service connected disabilities. 

4.  Entitlement to a combined disability rating in excess of 
40 percent. 


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from November 1961 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Roanoke, Virginia, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in January 2005.  A transcript of the 
hearing is in the claims folder. 

The veteran's appeals were previously before the Board in 
August 2005 when they were remanded for further evidentiary 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
review. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's osseous fusion of the cervical spine at C3-
C4 due to healed fracture is productive of severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief, as well as demonstrable deformity of a 
vertebral body.  

2.  The veteran retains at least 20 degrees of plantar 
flexion of the right ankle, without evidence of fixation 
between zero and 10 degrees of dorsiflexion or between 30 and 
40 degrees of plantar flexion.  

3.  Two disabilities rated as 30 percent disabling and 20 
percent disabling, when combined as required, result in a 40 
percent evaluation; the evaluations that will be assigned as 
a result of this decision will exceed 40 percent, and 
entitlement to a 100 percent evaluation for TDIU is the 
subject of a separate appeal. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 50 percent for 
osseous fusion of the cervical spine at C3-C4 due to healed 
fracture have been met; the criteria for an evaluation in 
excess of 50 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (2003); 
38 C.F.R. §§ 4.40, 4.59, 4.71a, Codes 5237, 5243 (2008). 

2.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.59, 4.71a, Code 5270, 5271 (2008).  

3.  The veteran's claim for entitlement to a combined 
evaluation in excess of 40 percent has no legal merit.  
38 C.F.R. § 4.25 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the RO provided VCAA notice for the veteran's 
claim for an increased evaluation for his right ankle 
disability by letter dated in January 2002.  They notified 
the veteran that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information he was responsible 
for providing.  

The veteran was provided with a second VCAA letter in October 
2005, which provided him with the same information contained 
in the January 2002 letter, but in greater detail.  In 
addition, the letter included a basic description of what the 
evidence must show in order to prevail in his claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the appeal for an increased rating for the right ankle, 
service connection has been granted, and the first three 
Dingess elements are substantiated.  Further notice in this 
regard is not required.  The veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate entitlement to a rating, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date.  Despite the inadequate notice provided to 
the veteran on this element, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating for his right ankle, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  

For an increased-compensation claim, section § 5103(a) also 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The October 2005 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in the January 2004 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  It did, however, provide 
actual knowledge to the veteran.  He had a meaningful 
opportunity to participate in the adjudication of the claim 
after the notice was provided.  In this regard, he provided 
very specific and detailed arguments with regard to his claim 
after receiving the notice, including quotations of the 
rating code.  The veteran has also displayed actual knowledge 
of the fact that his disabilities will be evaluated based on 
their effects on both his daily life and employment.  

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
veteran has demonstrated actual knowledge of the criteria 
required to receive an increased evaluation.  Hence he had a 
meaningful opportunity to participate in the adjudication of 
his claim and was not prejudiced.  Therefore, the Board finds 
that the duty to notify the veteran in his claim for 
increased evaluation for his right ankle has been met.  

In regard to the veteran's claim for a higher initial 
evaluation for his cervical spine disability, the courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.   Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the 
veteran has been provided with VCAA notification in the 
January 2002 and October 2005 letters.  Furthermore, the 
veteran has displayed actual knowledge of the rating criteria 
for the cervical spine in his presentations, including 
frequent quotations of the relevant rating codes.  The Board 
finds that the duty to notify for this issue has also been 
met.  

As portions of the notice came after the initial adjudication 
of the claims, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the AMC's readjudication of the claim after sending the 
proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded VA examination of his disabilities in March 2006, 
and an addendum was obtained in November 2007.  Records have 
been obtained from the private treatment sources that have 
been identified, as have all VA treatment records.  The 
veteran has presented testimony in support of his claims at a 
hearing.  All pertinent documentation has been obtained from 
the Social Security Administration (SSA).  
As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Increased Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Cervical Spine

The veteran contends that the evaluation assigned to his 
cervical spine disability is inadequate to reflect the 
impairment that it produces.  He believes that this 
disability should be evaluated as at least 60 percent 
disabling as a result of the incapacitating episodes cited by 
his private doctor.  

The record indicates that the veteran submitted his initial 
claim for entitlement to service connection for a cervical 
spine disability in August 1998.  Entitlement to service 
connection for osseous fusion of the cervical spine at C3-C4 
due to healed fracture was established in a February 2003 
rating decision.  A 30 percent evaluation was assigned for 
this disability, effective from August 1998.  The veteran 
submitted a notice of disagreement with this evaluation.  

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  38 C.F.R. § 4.71a, Codes 5235-5243.

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  The Board notes, however, that application of the new 
regulation can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion).

The Board notes that the veteran was provided with both the 
old and new regulations by the RO.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

In this case, the veteran's low back disability was evaluated 
by the RO as 30 percent disabling under 38 C.F.R. § 4.71a, 
Code 5290.  Under this rating code, severe limitation of 
motion of the cervical spine is evaluated as 30 percent 
disabling.  Moderate limitation of motion is evaluated as 20 
percent disabling.  Slight limitation of motion merits 
continuation of the 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5290.  

Effective on September 26, 2003, DC 5290 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5237.  Under that rating 
code, the veteran's cervical spine disability is to be 
evaluated under the new general rating formula for diseases 
and injuries of the spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine is evaluated as 30 percent disabling.  

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or 
unfavorable ankylosis.  Unfavorable ankylosis is a condition 
with which the entire thoracolumbar spine is fixed in flexion 
or extension, resulting in several symptoms described in Note 
5 of the general formula for diseases and injuries of the 
spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

The November 2007 addendum to the March 2006 VA examination 
notes that the veteran has cervical spondylosis, which 
results in degeneration of the cervical discs.  Although the 
February 2003 rating decision that established service 
connection for the veteran's cervical spine disability and 
assigned the 30 percent evaluation did not note 
intervertebral disc syndrome or evaluate the veteran's 
disability under this rating code, this information 
establishes that the rating codes for intervertebral disc 
syndrome must be considered in the evaluation of the 
veteran's disability.  At this juncture, the Board notes that 
these codes were included in the January 2004 statement of 
the case, but were not included in the discussion.  

Under the version of the rating code for intervertebral disc 
syndrome in effect at the time of the veteran's claim, a 20 
percent rating is assigned for intervertebral disc syndrome 
which is moderate with recurring attacks, a 40 percent rating 
is warranted for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, and a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).

As noted herein, effective on September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.

Note 1 of that Diagnostic Code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that Diagnostic 
Code, intervertebral disc syndrome is to be evaluated either 
under the general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.

The Board has considered medical evidence dating from 1998 in 
evaluating the veteran's cervical spine disability.  These 
records include a September 1998 report from Dr. A. the 
veteran's private doctor; a December 2000 chart with the 
range of motion of the cervical spine from a private 
examiner; a May 2001 letter from Dr. J.M.; VA Fee basis 
examinations obtained from Dr. R. in April 2002 and November 
2002; a July 2003 note from Dr. J.M.; a November 2004 letter 
from Dr. J.M.; a September 2005 report from Dr. B; an October 
2005 letter from Dr. N.M.; and a report of a March 2006 VA 
examination of the spine with an addendum dated November 
2007.  Various other treatment records and X-ray studies were 
also reviewed.  

After consideration of this evidence, the Board finds that 
the veteran is entitled to a 50 percent evaluation, but no 
more, for his cervical spine pathology.  This will be 
assigned in accordance with the old rating codes for 
intervertebral disc syndrome and for the residuals of a 
fracture of the vertebra.  As will be demonstrated below, the 
Board finds that these rating codes are the most favorable to 
the veteran.  

The November 2004 letter from Dr. M. reports that the veteran 
experiences incapacitating episodes lasting from two to three 
days about every two weeks.  The September 2005 report from 
Dr. B. shows that the veteran experiences bilateral upper 
extremity paresthesias, which affected the little finger for 
the most part.  The March 2006 VA examination states that the 
veteran experiences daily radiation of pain into his hands.  
The Board finds that these symptoms represent severely 
disabling intervertebral disc syndrome with recurring attacks 
and intermittent relief, which merits a 40 percent evaluation 
under the rating code in effect prior to 2002.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).  It is not shown that the 
incapacitating epos ides were prescribed by a physician, nor 
are significant neurological findings reported.  Thus a 40 
percent, but no higher, rating is warranted under these 
criteria.

In addition to the 40 percent evaluation under the 38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002), the Board notes that the 
rating provisions then in effect allowed for an additional 10 
percent to be added for demonstrable deformity of the 
vertebral body as a result of fracture.  38 C.F.R. 4.71a, 
Diagnostic Code 5285 (2002)The March 2006 examination report 
and November 2007 addendum have described deformities of the 
veteran's vertebra at C4-C6 in the form of degenerative 
spurring and loss of vertebral height.  When the 10 percent 
evaluation for deformity of a vertebra is combined with the 
40 percent evaluation for intervertebral disc syndrome, the 
veteran is entitled to a 50 percent evaluation for his 
cervical spine under the rating codes in effect prior to 
September 2002.  38 C.F.R. 4.71a, Diagnostic Code 5285, 5293 
(2002)

The Board has considered entitlement to an evaluation in 
excess of 50 percent under both the new and old rating codes, 
but this is not supported by the evidence.  

Entitlement to a 60 percent evaluation under the same rating 
code for intervertebral disc syndrome in effect prior to 2002 
under which the 40 percent rating has been established is not 
warranted.  The objective examination performed in March 2006 
revealed that the motor examination, the sensory examination 
and the examination of the reflexes were all normal for the 
upper extremities.  The other examinations are also negative 
for similar objective findings.  Without symptoms such as 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm other neurological findings appropriate to the 
site of the diseased disc, entitlement to a 60 percent 
evaluation under this rating code is precluded.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2002).

The Board has considered entitlement to an increased 
evaluation under both the 2002 and 2003 versions of the 
rating code for intervertebral disc syndrome, but this is not 
supported by the evidence.  

The veteran notes that the November 2004 letter from Dr. M. 
states that the veteran's treatment consists of pain 
medication, anti-inflammatory drugs, injections, and bed rest 
as needed.  The letter goes on to state that during the past 
three years, the veteran has experienced incapacitating 
episodes lasting from two to three days about every two 
weeks.  The veteran argues that this equates to 
incapacitating episodes with a total duration of more than 
six weeks during the past 12 months, which warrants a 60 
percent evaluation under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  

The Board notes that the formula for rating intervertebral 
disc syndrome defines an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The November 2004 letter does not 
state that Dr. M. prescribes the veteran bedrest and treats 
the veteran during these episodes.  Instead, the letter says 
that the veteran is treated with bed rest as needed, which 
indicates that the choice to take to bed is left to the 
veteran.  The remaining medical records are completely 
negative for any reference to the veteran being prescribed 
bed rest and treated by a physician during this bed rest.  
Therefore, a 60 percent evaluation is not warranted under 
this formula.  38 C.F.R. 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. 4.71a, Diagnostic Code 5243 (2004).  

The Board has also considered entitlement to a higher 
evaluation by rating the veteran's orthopedic and 
neurological manifestations separately and combining them, as 
provided for in the first change to the intervertebral disc 
syndrome rating code.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2003).  Unfortunately, this does not result in an evaluation 
of greater than 50 percent.  The highest orthopedic 
evaluation that could be assigned would be 40 percent for 
unfavorable ankylosis of the cervical spine which, when added 
to the 10 percent rating for deformity of the disc would 
result in a 50 percent evaluation.  See 38 C.F.R. § 4.71a, 
Code 5285, 5287 (2003).  However, the March 2006 VA 
examination was negative for any objective evidence of 
neurological manifestations.  Even the sensory examination 
was completely normal.  This would preclude a compensable 
evaluation under the rating codes for neurological 
manifestations, and the veteran's evaluation would remain at 
50 percent.  

Finally, the Board notes that entitlement to an evaluation of 
greater than 50 percent would not be supported under any of 
the other potentially applicable rating codes.  Under the 
rating codes for disabilities of the spine in effect prior to 
2003, the highest orthopedic evaluation that could be 
assigned in this case would be the 50 percent evaluation 
under the rating codes for ankylosis of the cervical spine 
and residuals of a vertebral fracture that has already been 
considered.  See 38 C.F.R. § 4.71a, Code 5285, 5287 (2003).  
The veteran would need either complete bony fixation or cord 
involvement that required a jury mast neck brace for a higher 
rating, and the evidence does not show either.  38 C.F.R. 
§ 4.71a, Codes 5285, 5286.  Entitlement to an evaluation 
greater than 50 percent under the general rating formula for 
diseases and injuries of the spine currently in effect would 
also require unfavorable ankylosis of the entire spine.  The 
veteran does not have this, and his own physician, Dr. M., 
states in May 2001 that the veteran's fusion has caused an 
ankylosis with favorable alignment of the cervical spine.   
38 C.F.R. § 4.71a, Code 5243.  Therefore, after consideration 
of all potentially applicable rating codes, the Board 
concludes that the preponderance of the evidence is against 
entitlement to an evaluation of greater than 50 percent.

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the period on 
appeal.  Such a rating is not appropriate in this case.  The 
veteran's symptoms have been relatively consistent since he 
first submitted his claim, and at not time has the veteran 
demonstrated symptoms that would merit a rating greater than 
50 percent during this period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

Right Ankle

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for his right ankle disability.  He 
believes that he has ankylosis of the ankle, which warrants 
at least a 30 percent rating.  

The record indicates that entitlement to service connection 
for traumatic osteoarthritis of the right ankle was 
established in an August 1998 rating decision.  A 10 percent 
evaluation was assigned for this disability under the rating 
codes for traumatic arthritis and limitation of motion of the 
ankle.  This evaluation was increased to the current 20 
percent rating in response to the veteran's claim, effective 
from the December 2001.  

Traumatic arthritis is to be evaluated the same as 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5271.  

The veteran is already in receipt of the highest evaluation 
available under the rating code for limitation of motion of 
the ankle.  The only rating code for evaluation of the ankle 
that provides for a rating in excess of 20 percent is that 
for ankylosis.

Ankylosis of the ankle that is in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more that 10 degrees, 
or with abduction, adduction, inversion, or eversion 
deformity is evaluated as 40 percent disabling.  Ankylosis of 
the ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between zero and 10 degrees is evaluated as 30 
percent disabling.  Ankylosis of the ankle in plantar flexion 
of less than 30 degrees is evaluated as 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5270.  

Normal range of motion for the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II. 

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

A November 2002 VA fee basis examination found that the 
veteran has zero degrees of dorsiflexion, but retains 45 
degrees of plantar flexion with pain.  This was accompanied 
by pain, fatigue, weakness, lack of endurance and 
incoordination.  The examiner stated that there was some 
degree of ankylosis based on the limited range of motion.  
The diagnosis was degenerative joint disease or ankylosis of 
the right ankle.  

The veteran was afforded an additional VA examination of the 
ankle in March 2006.  The claims folder was reviewed by the 
examiner.  The right ankle was noted to be painful.  The 
veteran was unable to perform repetitive motion.  He had 10 
degrees of dorsiflexion, with pain at 10 degrees.  Plantar 
flexion was to 20 degrees.  There was no additional loss of 
motion due to pain or repetitive use.  The veteran held his 
ankle very stiffly and was unable to do varus or valgus 
angulations.  However, the examiner stated that there was no 
joint ankylosis.  After review of an X-ray study, the 
diagnosis was right ankle arthritis.  The examiner stated 
that the veteran's ankle has limited range of motion but was 
not fused or ankylosed.  His gait was impaired by his 
arthritis.  

As noted above, the veteran is already in receipt of the 
highest evaluation available based on limitation of motion.  
38 C.F.R. § 4.71a, Code 5271.  Any increased evaluation under 
the rating schedule would have to be under the rating code 
for ankylosis of the ankle.  

The November 2002 examination and the March 2006 examination 
disagree as to whether or not there is ankylosis of the right 
ankle.  However, the Board notes that even if there was 
ankylosis of the right ankle, it is not of such severity that 
it would warrant a 30 percent evaluation.  Neither the 
November 2002 examination nor the March 2006 examination show 
the veteran's ankylosis leaves his ankle fixed in between 
zero and 10 degrees of dorsiflexion or between 30 and 40 
degrees of dorsiflexion.  There is also no evidence that 
pain, fatigue, incoordination or instability leaves his ankle 
in these positions.  Therefore, there is no basis for an 
evaluation in excess of 20 percent.  38 C.F.R. §§ 4.40, 4.59, 
4.71a, Code 5270.

The Board has again considered whether or not a staged rating 
is appropriate for the period on appeal.  Such a rating is 
not appropriate in this case, as the evidence does not 
demonstrate entitlement to an increased evaluation at any 
point during the period on appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Combined Evaluation in Excess of 40 Percent

Initially, the veteran contended that he is entitled to a 
combined evaluation in excess of 40 percent for his cervical 
spine and right ankle disabilities.  However, in the 
veteran's February 2008 presentation, he states that this 
matter is no longer relevant for two reasons.  First, the 
veteran said that he now accepts the manner in which 
disability ratings are determined when there are two or more 
service connected disabilities.  This is presumably a 
reference to 38 C.F.R. § 4.25, which has been provided to the 
veteran.  Second, the veteran said that he believed he had 
demonstrated that was entitled to a 100 percent rating based 
on individual unemployability.  

The Board agrees that this matter is moot.  First, the 
Board's decision to increase the evaluation for the veteran's 
cervical spine disability to 50 percent will of course result 
in a combined evaluation of more than 40 percent.  
Furthermore, the Combined Ratings Table found at 38 C.F.R. 
§ 4.25 shows that a 30 percent evaluation combined with a 20 
percent evaluation is 44 percent disabling, which by 
regulation is rounded downwards to 40 percent.  Thus, the 40 
percent combined evaluation that was assigned to the 
veteran's disability was correct.  The Board is bound by 
contents of 38 C.F.R. § 4.25.  The issue of entitlement to a 
100 percent evaluation for TDIU is the subject of a separate 
appeal. 

Therefore, this aspect of the veteran's claim does not 
present a basis for which relief may be granted, and has no 
legal merit.  As the disposition of this claim is based on 
law and not the facts of this case, the claims must be denied 
based on lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).
Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to an initial 50 percent evaluation for osseous 
fusion of the cervical spine at C3-C4 due to healed fracture 
with vertebral body deformity is granted, subject to the laws 
and regulations governing the award of monetary benefits. 

Entitlement to an increased rating for traumatic arthritis of 
the right ankle, currently evaluated as 20 percent disabling 
is denied. 

The issue of entitlement to a combined disability rating in 
excess of 40 percent is dismissed. 


REMAND

The veteran contends that his service connected disabilities 
alone combine to make him unemployable.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. § 4.16(b).

A review of the record shows that the veteran's claim for 
TDIU was denied in part because he did not meet the schedular 
criteria.  As noted above, this decision increases the 
evaluation for the veteran's cervical spine disability to 50 
percent.  When combined with the 20 percent evaluation for 
the veteran's right ankle disability, this results in a 60 
percent evaluation.  As both of the veteran's disabilities 
are the result of the same accident, and as both are 
orthopedic and therefore affect a single body system, the 60 
percent evaluation is considered to be the result of a single 
disability.  The veteran now meets the schedular criteria for 
consideration for TDIU.  See 38 C.F.R. § 4.16(a). 

The RO has not been afforded an opportunity to consider the 
veteran's claim for TDIU subsequent to the grant of the 
increased evaluation.  In order to afford the veteran due 
process, the Board finds that the claim for TDIU must be 
returned to the RO for further consideration.  

Accordingly, the case is REMANDED for the following action:

After the completion of any development 
deemed necessary, readjudicate the 
veteran's claim for a total rating based 
on individual unemployability due to 
service connected disabilities.  If the 
claim remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


